           Case 1:20-cv-00080-JMC Document 217 Filed 08/04/21 Page 1 of 6




Bradley T. Cave, P.C. (Wyo. State Bar # 5-2792)   Beth J. Kushner (admitted pro hac vice)
Jeffrey S. Pope (Wyo. State Bar # 7-4859)         von BRIESEN & ROPER, s.c.
HOLLAND & HART LLP                                411 East Wisconsin Avenue, Suite 1000
2515 Warren Avenue, Suite 450                     Milwaukee, WI 53202
P.O. Box 1347                                     Telephone: 414-287-1373
Cheyenne, WY 82003-1347                           bkushner@vonbriesen.com
Telephone: 307.778.4200
bcave@hollandhart.com                             ATTORNEYS FOR DEFENDANTS GERRY
jspope@hollandhart.com                            SPENCE TRIAL INSTITUTE, GERALD L.
                                                  SPENCE, JOHN ZELBST, REX PARRIS,
Timothy Getzoff (admitted pro hac vice)           JOSEPH H. LOW AND KENT SPENCE
HOLLAND & HART LLP
1800 Broadway, Suite 300                          NORMAN A. PATTIS (admitted pro hac vice)
Boulder, CO 80302                                 Pattis & Smith, LLC
Telephone: 303.473.2700                           383 Orange St.
tgetzoff@hollandhart.com                          New Haven, CT 06511
                                                  203.393.3017 (phone)
ATTORNEYS FOR DEFENDANTS GERRY SPENCE             npattis@pattisandsmith.com
TRIAL INSTITUTE, GERALD L. SPENCE, JOHN ZELBST,
REX PARRIS, JOSEPH H. LOW AND KENT SPENCE         ATTORNEY FOR REX PARRIS


                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF WYOMING
THE TRIAL LAWYERS COLLEGE,
         Plaintiff.
vs.

GERRY SPENCE TRIAL INSTITUTE, a nonprofit
corporation and GERALD L. SPENCE, JOHN
ZELBST, REX PARRIS, JOSEPH H. LOW, KENT
SPENCE, JOHN JOYCE, and DANIEL AMBROSE,
individuals,
         Defendants,

GERRY SPENCE TRIAL INSTITUTE, a nonprofit
corporation and GERALD L. SPENCE, JOHN             Civil Action No. 1:20-CV-00080-JMC
ZELBST, REX PARRIS, JOSEPH H. LOW, KENT
SPENCE
         Counterclaim Plaintiffs
vs.

THE TRIAL LAWYERS COLLEGE, JOHN SLOAN,
JAMES R. CLARY, Jr., MILTON GRIMES, DANA
COLE, MAREN CHALOUPKA, ANNE
VALENTINE,
         Counterclaim and Third-Party Claim
         Defendants.


      DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION
            Case 1:20-cv-00080-JMC Document 217 Filed 08/04/21 Page 2 of 6




I.     INTRODUCTION

       Plaintiff’s (TLC) response devotes nearly half its length to denying that it engaged in a bait

and switch to induce Mr. Amedee to produce privileged documents. While TLC’s aggressive

protests to the contrary suggest that the Spence Defendants are correct, TLC also misses the more

salient points that justify reconsideration. The Magistrate Judge erred as a matter of law by

assuming the common interest doctrine relied on a shared privilege between the Spence Defendants

and Mr. Amedee. The Magistrate Judge likewise erred as a matter of law in applying a retroactive

analysis to determine if the Spence Defendants and Mr. Amedee had a shared privilege when they

were disputed board members of TLC.

       On these key issues, TLC can muster only a few statements from the Magistrate Judge to

defend his findings. TLC is then forced to invent new reasons to justify the Magistrate’s order—

revealing an incomplete and legally flawed approach. At bottom, TLC’s arguments fail because

they either misrepresent the Magistrate Judge’s decision or the relevant law.

II.    ARGUMENT

       A.      The Magistrate Judge did not make any findings about the Spence Defendants
               waiving their right to object.

       TLC claims the Spence Defendants failed to address the Magistrate’s finding “as a

preliminary matter, that Defendants had waived any objection they might have to the Amedee

subpoena due to their failure to timely move to modify or quash the subpoena.” (ECF 215 at 7.) The

Magistrate, however, made no such finding. Instead, the order states “it appears one of the reasons

they failed to navigate Rule 45 is because Mr. Amedee, and all other non-parties served with similar

subpoenas, had timely objected. Those timely objections, according to Spence Defendants, were

coordinated and calculated responses from parties with similar interests. Such an argument leads

directly into Spence Defendants’ privilege claims. The Court finds it best to address the



                                                  2
              Case 1:20-cv-00080-JMC Document 217 Filed 08/04/21 Page 3 of 6




substantive issues.” (ECF 204 at 4) (emphasis added). In short, the Magistrate Judge intentionally

did not find or conclude that any objections were waived as a basis for its decision. Therefore, the

Spence Defendants did not need to address it as a reason to reconsider the Magistrate’s ruling.1

         B.      TLC misstates the Spence Defendants’ arguments and the Magistrate Judge’s
                 findings about the common interest doctrine.

         TLC argues the Magistrate Judge’s conclusion not to apply the common interest doctrine

“necessarily follows from the Tenth Circuit’s requirement that, for the privilege to apply, there must

be identical legal interests between the parties seeking to invoke it.” (ECF 215 at 8.)2 This

mischaracterizes the Magistrate’s analysis. The Magistrate did not analyze whether the Spence

Defendants and Mr. Amedee had identical interests. The Magistrate did not explore what an

identical interest means as a matter of law. Rather, the Magistrate limited his analysis to whether

Mr. Amedee and the Spence Defendants had a shared privilege. (ECF 204 at 6-8.) Once the

Magistrate concluded no shared privileged existed, he did not consider the common interest

doctrine. (Id. at 8.) As a result, it is no defense of the Magistrate’s decision to argue the nuances of

what the Tenth Circuit requires to prove the common interest doctrine because the Magistrate never

got to that step in the analysis.

         TLC bypasses this problem and claims that Mr. Amedee and the Spence Defendants do not

have identical interests as a factual matter. (ECF 215 at 8-11.) This misses the mark. The Magistrate

never analyzed whether the facts would support the Spence Defendants and Mr. Amedee had a

shared interest. TLC’s arguments are mere after-the-fact justifications that serve only to highlight

the lack of application of the common interest doctrine by the Magistrate Judge.




1
    But the Spence Defendants addressed it anyway. (ECF 211 at 6, Fn. 3.)
2
 TLC also claims the Spence Defendants neglected to specify that “in the Tenth Circuit, the parties
must have an identical legal interest. (ECF 215 at 9.) This is false, the Spence Defendants cited the
governing law, including the requirement of identical interests, in its motion. (ECF 211 at 9.)

                                                    3
          Case 1:20-cv-00080-JMC Document 217 Filed 08/04/21 Page 4 of 6




       Regardless, TLC’s justifications are wrong for several reasons. First, TLC claims a lack of

common interest because Mr. Amedee purportedly denied being associated with the Spence

Defendants’ competing entity and did not affirmatively assert a common interest. (Id. at 9-10.) TLC

never explains what entity Mr. Amedee allegedly referred to in these statements. This is critical

because the entity relevant to the common interest analysis is TLC because Mr. Amedee’s status as

a board member of TLC is what initially created the common interest. And contrary to TLC’s vague

allegation, Mr. Amedee has never denied being elected a board member of TLC, following the

board split in Spring 2020.

       Second, TLC claims the common interest doctrine can attach only to a shared legal interest

but not a business interest. (ECF 215 at 9.) TLC cites no law for this assertion nor explores how this

statement would hold up when in the pursuit of a shared business interest, parties seek legal advice

and create an overlap between business and legal interests. Still, the Spence Defendants never

argued the parties had a shared business interest. Rather, the Spence Defendants and Mr. Amedee

have a shared legal interest in analyzing the risks and obligations created by this litigation,

including the preliminary injunction order and TLC’s multiple contempt claims. Further, Mr.

Amedee is associated with the Gerry Spence Method. As a result, he and the Spence Defendants

face TLC’s threats of potential claims against the individuals who operate the Gerry Spence

Method. These shared legal concerns allow the common interest doctrine to apply. See In re Santa

Fe Int’l Corp., 272 F.3d 705, 712 (5th Cir. 2001) (common interest privilege applies to co-

defendants in actual litigation and to potential co-defendants in anticipated litigation); Cooey v.

Strickland, 269 F.R.D. 643 (S.D. Ohio 2010) (it is not necessary that a common legal interest be

derived from legal action in order for the common-interest doctrine to apply).

       Third, TLC claims the Spence Defendants failed to prove a joint-defense privilege with Mr.

Amedee. (ECF 215 at 11.) This is a red herring, as it is clear that the Spence Defendants enjoy a


                                                    4
            Case 1:20-cv-00080-JMC Document 217 Filed 08/04/21 Page 5 of 6




joint-defense privilege among themselves. See W. Fuels Ass'n v. Burlington N.R.R. Co., 102 F.R.D.

201, 203 (D. Wyo. 1984) (explaining “[t]he joint[-]defense privilege enables counsel for clients

facing a common litigation opponent to exchange privileged communications and attorney work

product in order to adequately prepare a defense without waiving either privilege”). The common

interest doctrine extends this privilege to Mr. Amedee, preserves the privilege as to communications

shared with Mr. Amedee, and precludes Mr. Amedee from waiving that privilege.

       In sum, TLC’s response attempts to fill the voids left by the Magistrate’s analysis. In doing

so, TLC has tacitly admitted the Magistrate Judge erred in analyzing the common interest doctrine

as a means of creating a shared privilege.

       C.       TLC’s claim that a shared privilege does not exist repeats the Magistrate
                Judge’s error.

       TLC argues Mr. Amedee and the Spence Defendants did not have a shared privilege because

the Magistrate found at the time of Mr. Amedee’s election to the TLC Board, the Spence

Defendants had been properly removed from the board. (ECF 215 at 12.) While TLC styles this as a

fact, it became a fact only after the state district court made a legal ruling approximately 11 months

after the election in July 2020. As a result, TLC’s defense of the Magistrate’s retroactive analysis is

just more retroactive analysis. TLC cites no law that suggests this is the proper way to view claims

of privilege.

       To try to get around these problems, TLC asserts the Spence Defendants knew they were not

board members because of the preliminary injunction. (Id. at 13.) But the preliminary injunction

was not a finding that the Spence Defendants were not board members. In fact, as a matter of law it

could not be because the state district court had jurisdiction to decide that issue. Still, the injunction

precluded the Spence Defendants from purporting “definitively to be Plaintiff’s true Board unless

and until such time as the state court makes a ruling to that effect” yet were permitted to “reference

or describe their claimed, but not judicially recognized, status as set forth in the ongoing state court

                                                    5
              Case 1:20-cv-00080-JMC Document 217 Filed 08/04/21 Page 6 of 6




litigation to challenge control of the board.” (ECF 46 at 19.) As such, the preliminary injunction did

not signal to the Spence Defendants and Mr. Amedee that they were not board members. Instead, it

signaled the need for a coordinated legal strategy to abide by the terms of the preliminary injunction

pending final disposition of this case and the state court case—a common legal interest requiring

advice of counsel.

III.    CONCLUSION

        The Magistrate failed to conduct a legally correct analysis of the common interest doctrine

and the shared privilege between Mr. Amedee and the Spence Defendants. TLC’s response has not

raised a factual or legal argument that changes that. Therefore, the Spence Defendants request the

Court reconsider and reverse the Magistrate’s ruling in ECF No. 204.

        DATED: August 4, 2021.
                                             /s/ Jeffrey S. Pope
                                             Bradley T. Cave, P.C. (Wyo. State Bar # 5-2792)
                                             Jeffrey S. Pope (Wyo. State Bar # 7-4859)
                                             HOLLAND & HART LLP
                                             2515 Warren Avenue, Suite 450
                                             P.O. Box 1347
                                             Cheyenne, WY 82003-1347
                                             Telephone: 307.778.4200
                                             bcave@hollandhart.com
                                             jspope@hollandhart.com

                                             Timothy Getzoff (admitted pro hac vice)
                                             HOLLAND & HART LLP
                                             1800 Broadway, Suite 300
                                             Boulder, CO 80302
                                             Telephone: 303.473.2700
                                             tgetzoff@hollandhart.com

                                             Beth J. Kushner
                                             von BRIESEN & ROPER, s.c.
                                             411 East Wisconsin Avenue, Suite 1000
                                             Milwaukee, WI 53202
                                             Telephone: 414-287-1373
                                             bkushner@vonbriesen.com
                                             ATTORNEYS FOR DEFENDANTS GERRY SPENCE’S
                                             TRIAL LAWYERS COLLEGE AT THUNDERHEAD
                                             RANCH, GERALD L. SPENCE, JOHN ZELBST, REX
                                             PARRIS, JOSEPH H. LOW AND KENT SPENCE
17160837_v2


                                                  6
